Citation Nr: 1227288	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran has had numerous periods of active duty for training (ACDUTRA) and inactive duty training (IDT) with the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2007 rating decision, the RO denied service connection for bilateral knee and ankle disorders, and for bilateral hearing loss.  In a September 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).

Regarding the Veteran's claim of service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for PTSD in April 2008.  Currently, there is no psychiatric diagnosis of record, PTSD or otherwise, and the issue of service connection is being remanded to verify the Veteran's stressors and for an examination.  Under the Court's holding in Clemons, the issue on appeal encompasses service connection for any acquired psychiatric disorder in addition to PTSD.

When filing his substantive appeal in November 2008, the Veteran requested a Decision Review Officer (DRO) hearing, and a Travel Board hearing before a Veterans Law Judge (VLJ) at the local RO.

In October 2009, a DRO hearing was held at the Columbia, South Carolina RO.  A transcript of that hearing has been associated with the claims file.

The Veteran filed a Form 9 related to his appeal of the issue of service connection for PTSD in February 2010.  On this Form 9, he requested both a Board hearing at the local RO, and a hearing before a VLJ in Washington, DC.  

On a VA Form 646, the Veteran's representative, The American Legion, clarified that the Veteran was requesting a Travel Board hearing.  Such hearing was scheduled for October 19, 2010.  Despite receiving adequate notice of that hearing by way of a September 2010 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Army National Guard for 21 years, spanning from 1981 until 2002.  While a significant number of his personnel records are in the claims file, it appears that some records are missing.  The Veteran asserted during his October 2009 DRO hearing that he served on active duty in Istanbul, Turkey, in 1981; there are no records addressing any service in Turkey in his file.  Further, there are no records addressing the Veteran's ACDUTRA service subsequent to April 1998.  On remand, the agency of original jurisdiction (AOJ) should attempt to associate any and all records describing the Veteran's active duty service with the claims file.  

The RO made a request to verify the Veteran's service in July 2007, but there is no evidence in the file that verification has been accomplished.  All periods of service, including active duty, ACDUTRA, and INACTUDRA should be verified through appropriate channels.

While the RO obtained the Veteran's service treatment records (STRs), it is not clear that those records are complete.  As noted above, the Veteran retired in 2002.  The last medical report of record in the Veteran's STRs is a Report of Medical Examination dated in June 1998.  VA has an obligation to obtain all of the Veteran's treatment records in possession of the Federal government.  See 38 U.S.C.A. 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA has an obligation to obtain such records).  On remand, the AOJ should associate all of the Veteran's outstanding STRs, if any, with the claims file. 

The Veteran indicated during his October 2009 DRO hearing that he was treated by a private doctor during the 1980s, as well as more recently, for his various disabilities.  While there are records from Dr. E.B. in the claims file, these records were provided by the Veteran to the RO following his DRO hearing; it is not clear that all relevant and obtainable private treatment records have been associated with the Veteran's claims file.  The AOJ should request that the Veteran submit releases for all relevant private treatment providers, and should attempt to obtain records relevant to the Veteran's claims.

As noted in the introduction, the Veteran's claim for service connection for PTSD now encompasses any and all current acquired psychiatric disorders.  Clemons, 23 Vet. App. at 4-6.  Although there has been VCAA notice addressing service connection for PTSD, the Veteran must be provided proper VCAA notice pertinent to this expanded claim.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran was requested to submit a PTSD questionnaire in May 2008, identifying alleged stressors; by August 2008, the Veteran had not submitted the requested questionnaire, and no inquiry was submitted to the United States Army and Joint Services Records Research Center (JSRRC) to verify any stressors.  More recently, during his DRO hearing, the Veteran identified four potential stressors:

(1) While stationed in Istanbul, Turkey, he saw an individual drown in a Bradley tank while attempting to cross a river;

(2) In 1989, while stationed at Fort Stewart, Georgia, an individual hung himself;

(3) In 1981, at Fort Benning, Georgia, while the Veteran was standing in line to use a telephone, he saw a lieutenant stabbed in the phone booth;

(4) In 1981, while in jungle training, he had to revive an individual who broke his knee on a root. 

In accordance with VA's duty to assist, the AOJ should contact the Veteran and attempt to clarify the dates and circumstances of these alleged events.  Thereafter, the AOJ should take the necessary steps to attempt to verify the Veteran's claimed stressors with the JSRRC. 

Regardless of whether the Veteran's alleged stressors can be verified, the Veteran should be scheduled for a psychiatric examination to determine the nature and etiology of any current psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

The Veteran asserts that he experiences pain in the bilateral knees and ankles.  The Board observes that a private treatment record from Dr. E.B., dated in August 2007, indicates that the Veteran experiences occasional swelling of the knees and legs.  It is the Veteran's contention that his knee and ankle disabilities are related to injuries suffered during ACDUTRA, including a knee injury at Fort Stewart, Georgia, in 1986.  He stated that he served as a Bradley tank gunner, which required him to jump off of tanks.  He also indicated that he was treated for ankle and knee conditions from 1986 onward, and that during service, he would have to wrap his knees due to swelling.  While there is only lay evidence of current knee and ankle disabilities, there is sufficient evidence to warrant an examination.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if, inter alia, the layperson is competent to identify the medical condition).  As such, considering the Veteran's statements of continuity of symptomatology, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is considered competent to report on that of which he or she has personal knowledge), the Board finds that an examination to determine the nature and etiology of the Veteran's bilateral knee and ankle disabilities is warranted.  McLendon, 20 Vet. App. at 83.  

Finally, the Veteran asserts that he has hearing loss in both ears.  He is competent to identify hearing loss symptoms.  Jandreau, 492 F.3d at 1376-77.  His statements that his hearing loss began during service in approximately 1990, and has continued to the present, are likewise competent.  Layno, 6 Vet. App. at 470.  With competent evidence of an inservice occurrence of hearing loss and a continuity of symptomatology to the present, but without a current diagnosis of hearing loss that meets the criteria for a disability under VA standards, an examination is warranted.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder.

2.  Obtain and associate with the claims file all of the Veteran's outstanding service personnel records.  At minimum, inquiries should be made to the Records Management Center, the South Carolina Adjutant General, and the Veteran's unit.

If additional service personnel records cannot be obtained, such a result should be noted.  All efforts to obtain the records should be documented and associated with the claims file.

3.  Obtain and associate with the claims file all of the Veteran's outstanding service treatment records.  

If additional service treatment records cannot be obtained, such a result should be noted.  All efforts to obtain the records should be documented and associated with the claims file.

4.  Verify all periods of service, including active duty, ACDUTRA, and INACTUDRA through appropriate channels.  All attempts to verify the Veteran's service should be documented and associated with the claims file.  

5.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified in order to allow him the opportunity to obtain and submit those records for VA review.

6.  Contact the Veteran and request that he attempt to provide, within a 60 day period, the dates of the claimed stressors listed above in this remand.  

7.  After obtaining any reply from the Veteran for the stressor dates requested above, contact the JSRRC and attempt to verify the Veteran's claimed stressors.

If the claimed stressors cannot be verified, issue a formal determination to that extent, associate that determination with the claims file, and provide notice of that determination to the Veteran.

8.  After all of the development listed in paragraphs 1-7 has been completed, schedule the Veteran for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all acquired psychiatric disability/disabilities current at this time or at any time within the appeal period (since March 2009).  With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

In providing an opinion concerning the etiology of the Veteran's psychiatric disability, the examiner should specifically address the Veteran's alleged in-service stressors, including seeing an individual drown in a Bradley tank while attempting to cross a river, knowledge of a fellow soldier who hung himself, the stabbing of a lieutenant in his presence, and his efforts to revive and individual with a broken knee.

The rationale for all opinions expressed should also be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

9.  After all of the development listed in paragraphs 2-5 has been completed, schedule the Veteran for a VA examination to determine whether any current knee or ankle disability is a result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current knee or ankle disability had its onset in service or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of knee and ankle injuries in service, and his reports of knee and ankle symptomatology in the years following service.  

The absence of evidence of treatment for knee or ankle injuries in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

10.  After all of the development listed in paragraphs 2-5 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral hearing loss.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All testing deemed necessary should be conducted and the results reported in detail and in compliance with 38 C.F.R. § 4.85(a).  Specifically, the examination should be conducted by a state-licensed audiologist and include both a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The testing should be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability had its onset in service or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of noise exposure in service, and his reports of hearing loss in the years following service.  

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

11.  The AOJ should review the examination reports and opinions to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

12.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


